Citation Nr: 0207824	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  94-47 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 1954 
and from September 1954 to March 1972.  He died in April 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating determination of 
the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for the cause of the veteran's death, and basic 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  The claimant appealed only that 
portion of the decision wherein the RO denied entitlement to 
service connection for the cause of the veteran's death.

The Board remanded the case to the RO in February 1997 for 
further development and adjudicative action.

On February 21, 2001 the RO affirmed not only the denial of 
entitlement to service connection for the cause of the 
veteran's death, but also the previous denial of entitlement 
to basic eligibility for Dependents' Educational Benefits 
under 38 U.S.C. Chapter 35.

The representative at the RO included the claim of 
entitlement to basic eligibility for Dependents' Educational 
Benefits under 38 U.S.C. Chapter 35 in his statement on the 
claimant's behalf submitted on February 27, 2002.  It appears 
that the representative wishes to pursue the claim of 
entitlement to Dependents' Educational Benefits.  This claim 
has been neither procedurally prepared nor certified for 
appellate review and is referred to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).




FINDINGS OF FACT

1.  The veteran died in April 1985.

2.  The death certificate lists the causes of death as 
pneumonia due to or as a consequence of acute lymphoblastic 
leukemia.  

3.  Service connection was not in effect for any disability 
during the veteran's lifetime. 

4.  Acute lymphoblastic leukemia is not presumptively 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.

5.  Acute lymphocytic leukemia was not shown in service or 
for many years thereafter, nor was it disabling to a 
compensable degree during the first post service year.

6.  The probative, competent evidence of record does not show 
that a disability related to active service was the principal 
or contributory cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the August 1994 rating 
determination, the November 1994 SOC, and the February 2001 
SSOC informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  Moreover, the appellant was 
informed of the enactment of the VCAA in a November 2000 
letter from the RO.  


Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  Moreover, the terminal hospital 
treatment records and the veteran's death certificate have 
been associated with the claims folder.  VA has met all VCAA 
duties.


Criteria

General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).






Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings of a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or entity and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



Continuous service for 90 days or more during a period of 
war, or after December 31, 1946, and post service development 
of a presumptive disease to a degree of 10 percent or more 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for leukemia if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 
3.309 (2001).


Special AO

In addition to law and regulations regarding service 
connection, the Board noes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309(e) (2001) will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service.  38 C.F.R. § 3.307(a) (2001).

A veteran who, during active miliary, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she serve din the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1973.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). The term "soft-tissue sarcoma" 
includes the following:  Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2001).


In 67 Federal Register 42600-42608 (June 24, 2002), the 
Secretary of VA set forth 22 specific conditions for which a 
presumption of service connection due to exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era was not warranted, including leukemia, and a catch-all 
category consisting of "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  The Secretary evaluated 
numerous studies and other scientific evidence in concluding 
the above.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  However, the CAVC has held that where the issue 
involves medical causation, competent medical evidence which 
indicated that the claim is plausible or possible is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression :affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Factual Background

The death certificate listed the causes of death as pneumonia 
due to or as a consequence of acute lymphoblastic leukemia.

A review of the record demonstrates that there were no 
complaints or findings of cancer in service.  On a report of 
medical history dated in September 1954, the veteran checked 
the "no" box when asked if he had or had ever had cancer.  
At the time of a January 1972 examination, there were no 
complaints or findings of cancer.

There were also no complaints or findings of cancer at the 
time of a December 1976 examination.  Moreover, on a December 
1976 report of medical history, the veteran indicated that he 
was in good health and on no medications.  Furthermore, the 
veteran checked the "no" box when asked if he had or had 
ever had a tumor, growth, cyst, or cancer.  

Treatment records in the years immediately following service 
are devoid of any complaints or findings of cancer.  

In August 1981, the veteran was admitted to the Long Beach 
Naval Hospital with a two week history of headaches, fever, 
chills, extreme malaise, and fatigue.  The report indicated 
that the veteran had a one year history of a low blood count 
one year prior to presentation in the acute care clinic but 
there was no devaluation and no documentation of that 
laboratory value available.  The veteran reported that he 
felt well until two weeks prior to his admission, when he 
developed severe daily headaches.  Following numerous tests 
and examinations, the veteran was discharged in October 1981 
with a presumptive diagnosis of well-differentiated 
lymphocytic lymphoma and chronic lymphocytic leukemia.  

On October 9, 1981, the veteran was admitted to the San Diego 
Naval Regional Medical Center for treatment and additional 
testing.  He was discharged on November 30, 1981.  A 
discharge diagnosis of acute lymphoblastic leukemia, T-cell 
type, was rendered.  Treatment achieved remission at that 
time.

In October 1983, the veteran was again hospitalized for a 
final round of consolidation chemotherapy.  He was discharged 
on October 30, 1983.  A discharge diagnosis of acute 
lymphocytic leukemia, in remission, now status post 
consolidation chemotherapy, was rendered.  He was again 
hospitalized on November 8, 1983, with a four day history of 
a sore throat with left ear pain on swallowing, nausea, 
fevers, shaking chills, headache, left inguinal pain, and 
rectal discomfort.  A diagnosis of acute lymphoblastic 
leukemia, was again rendered.  

The veteran was again hospitalized at the San Diego Naval 
Base in March 1985 and remained hospitalized until his death 
on April 25, 1985.  He was initially admitted with complaints 
of a three day history of weakness and fatigue.  A bone 
marrow biopsy performed on March 15, 1985, revealed a 
predominance of blast cells.  

A Hickman catheter was placed for chemotherapy infusion.  The 
veteran began to develop fungal infections.  His condition 
continued to deteriorate with progressively worsening oral 
plaques and the development of necrotic ulcers on the lips 
and the corners of the mouth.  Due to his rapid deterioration 
and absent bone marrow response, he was placed on a do not 
resuscitate status.  His condition continued to deteriorate 
rapidly with respiratory difficulty secondary to thick mucoid 
secretions, despite frequent suctioning.  He became more 
lethargic and deeply jaundiced over the next several days.  
He was pronounced dead on the evening of April 25, 1985.  
Final diagnoses of acute lymphoblastic leukemia, relapse; 
bone marrow failure secondary to chemotherapeutic agents; 
respiratory arrest; and sepsis, were rendered.  An autopsy 
performed at that time resulted in the cause of death being 
listed as pneumonia complicating acute lymphoblastic 
leukemia.  


Analysis

Service connection may be established either through direct 
connection or presumptively.  In this instance, the veteran 
is not afforded a presumptive service connection because 
acute lymphoblastic leukemia is not listed on the presumptive 
list found in 38 C.F.R. § 3.309(e).  However, that does not 
preclude the appellant from establishing direct service 
connection for the veteran's cause of death.

As to pneumonia, listed as the immediate cause of death on 
the death certificate, the Board notes that the service 
medical records are devoid of any complaints or findings of 
pneumonia.  Moreover, there were no complaints or findings of 
pneumonia until many years after service.  Furthermore, there 
has been no competent medical evidence submitted relating 
pneumonia to the veteran's period of service.  

As to acute lymphoblastic leukemia, the evidence of record 
clearly shows the veteran did not have it, or any 
manifestations thereof, during service or for many years 
thereafter, muchless to a compensable degree within one year 
after separation.  The service medical records are devoid of 
any carcinoma or blood-related disorders.  Acute 
lymphoblastic leukemia was not diagnosed until 1981, many 
years after service.

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's death was 
caused as a result of his developing cancer due to his 
exposure to Agent Orange (AO), are her own contentions, as 
set forth in various correspondence received by VA.  The 
Board does not doubt the sincerity of the appellant's belief 
in this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of the acute lymphoblastic leukemia which led to 
the veteran's death.  

As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The record in this case contains no competent evidence that 
raises any suggestion that the veteran's death was connected 
to service either directly or through exposure to AO.  While 
the appellant maintains that several VA physicians indicated 
that the veteran's leukemia developed as a result of his 
exposure to AO, the extensive medical records associated with 
the claims folder, including those relating to the veteran's 
terminal hospital stay, are devoid of any medical evidence 
linking the veteran's leukemia to his period of service or to 
AO exposure.  
Although the appellant is entitled to the benefit of the 
doubt where thee vidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderanc eof the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death, including as secondary to AO exposure.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

